           Case 1:20-cv-00426-DAD-EPG Document 128 Filed 06/16/20 Page 1 of 4


 1   JEAN E. WILLIAMS, Deputy Assistant Attorney General
     PRERAK SHAH, Deputy Assistant Attorney General
 2   U.S. Department of Justice
     Environment & Natural Resources Division
 3
 4   NICOLE M. SMITH, Trial Attorney (CA Bar No. 303629),
     150 M St. NE, Washington, D.C. 20002
 5   Tel: (202) 305-0368
 6   LESLEY LAWRENCE-HAMMER, Sr. Trial Attorney (DC Bar No. 982196),
     EVE W. MCDONALD, Trial Attorney (CO Bar No. 26304)
 7
     999 18th Street, South Terrace – Suite 370, Denver, CO 80202
 8   Tel: (303) 844-1368 (Lawrence-Hammer); Tel: (303) 844-1381 (McDonald)

 9   LORI CARAMANIAN (NY Registration No. 2720159)
     Special Assistant United States Attorney, E.D. California
10   755 Parfet St, Suite 151, Denver, CO 80215
     Tel: 303-445-0604
11
12   Attorneys for Federal Defendants

13
                                  UNITED STATES DISTRICT COURT
14
                                 EASTERN DISTRICT OF CALIFORNIA
15
16
      THE CALIFORNIA NATURAL                               Case No. 1:20-cv-426-DAD-EPG
17    RESOURCES AGENCY, et al.,
                                                           STIPULATION AND ORDER RE:
18                        Plaintiffs,                      BRIEFING ON MOTIONS TO DISMISS
                                                           FIFTH CLAIM
19              v.
                                                           Date: July 21, 2020
20    WILBUR ROSS, et al.,
                                                           Time: 9:30 a.m.
21                        Defendants.                      Judge: Hon. Dale A. Drozd

22
23
24
             This stipulation is entered between the parties to set the schedule and page limits for
25
     briefing on the motions to dismiss the Fifth Claim in the California Natural Resource Agency, et
26
     al. (“CNRA”) First Amended Complaint, which was brought under the California Endangered
27
28   Species Act and Administrative Procedure Act. Four motions to dismiss were filed on June 2,

     STIPULATION AND ORDER RE: BRIEFING ON MOTIONS TO DISMISS FIFTH CLAIM                              1
     California Natural Resources Agency et al., v. Ross, et al., Case 1:20-cv-0426-DAD-EPG
           Case 1:20-cv-00426-DAD-EPG Document 128 Filed 06/16/20 Page 2 of 4


 1   2020 by (1) Defendants Wilbur Ross, et al. (“Federal Defendants”), ECF No. 117-1, (2)
 2   Defendant-Intervenors San Luis and Delta-Mendota Water Authority and Westlands Water
 3
     District, et al. (hereafter “SLDMWA”), ECF No. 121, (3) the Glenn-Colusa Irrigation District, et
 4
     al. (“Sacramento River Intervenors”), ECF No. 119, and (4) Friant Water Authority and Arvin-
 5
     Edison Water Storage District (“Friant”), ECF No. 122.
 6
 7           The parties have conferred and agreed that CNRA’s response brief will be due on June

 8   30, 2020. CNRA will file one consolidated response brief which shall be 35 pages or less.

 9   Federal Defendants’, SLDMWA’s, Sacramento River Intervenors’, and Friant’s replies will be

10   due on July 14, 2020, and shall be limited to 30 pages collectively. The agreed upon date for a
11   hearing, if any, is July 21, 2020.
12           Respectfully submitted this 15th day of June, 2020.
13
                                                     /s/ Eve W. McDonald
14                                                   JEAN E. WILLIAMS, Deputy Assistant Attorney
                                                     General
15                                                   PRERAK SHAH, Deputy Assistant Attorney General
                                                     EVE W. MCDONALD, Trial Attorney
16                                                   Attorneys for FEDERAL DEFENDANTS
17
18                                                   Daniel M. Fuchs
                                                     XAVIER BECERRA
19                                                   Attorney General of California
                                                     DANIEL M. FUCHS
20                                                   SARA VAN LOH
21                                                   Deputy Attorneys General
                                                     Attorneys for PLAINTIFFS CNRA, ET AL.
22
23                                                   Daniel J. O’Hanlon
                                                     DANIEL J. O'HANLON
24                                                   Attorneys for Defendant-Intervenors
                                                     SAN LUIS & DELTA-MENDOTA WATER
25
                                                     AUTHORITY and WESTLANDS WATER
26                                                   DISTRICT

27
28

     STIPULATION AND ORDER RE: BRIEFING ON MOTIONS TO DISMISS FIFTH CLAIM                              2
     California Natural Resources Agency et al., v. Ross, et al., Case 1:20-cv-0426-DAD-EPG
           Case 1:20-cv-00426-DAD-EPG Document 128 Filed 06/16/20 Page 3 of 4


 1                                                   /s/ Matthew G. Adams
                                                     MATTHEW G. ADAMS
 2                                                   Attorneys for FRIANT WATER AUTHORITY
 3                                                   AND ARVIN-EDISON WATER STORAGE
                                                     DISTRICT
 4
 5
                                                     /s/ Jared S. Mueller
 6
                                                     JARED S. MUELLER
 7                                                   Attorneys for Defendant-Intervenors GLENN-
                                                     COLUSA IRRIGATION DISTRICT;
 8                                                   RECLAMATION DISTRICT NO. 1004;
                                                     CONAWAY PRESERVATION GROUP, LLC;
 9                                                   ANDERSON- COTTONWOOD IRRIGATION
10                                                   DISTRICT, DAVID AND ALICE TEVELDE
                                                     FAMILY TRUST; PELGER ROAD 1700, LLC;
11                                                   CITY OF REDDING; AND KNIGHTS LANDING
                                                     INVESTORS, LLC
12
13
                                                   /s/ Meredith E. Nikkel
14                                                 Meredith E. Nikkel
                                                   Attorneys for Defendants-Intervenors,
15
                                                   RECLAMATION DISTRICT NO. 108, SUTTER
16                                                 MUTUAL WATER COMPANY; NATOMAS
                                                   CENTRAL MUTUAL WATER COMPANY;
17                                                 RIVER GARDEN FARMS WATER COMPANY;
                                                   PLEASANT GROVE-VERONA MUTUAL
18                                                 WATER COMPANY; PELGER MUTUAL
19                                                 WATER COMPANY; MERIDIAN FARMS
                                                   WATER COMPANY; HENRY D. RICHTER, et al.;
20                                                 HOWALD FARMS, INC., OJI BROTHERS FARM,
                                                   INC.; OJI FAMILY PARTNERSHIP, CARTER
21                                                 MUTUAL WATER COMPANY; WINDSWEPT
22                                                 LAND AND LIVESTOCK COMPANY;
                                                   MAXWELL IRRIGATION DISTRICT; BEVERLY
23                                                 F. ANDREOTTI, et al.; TISDALE IRRIGATION
                                                   AND DRAINAGE COMPANY; PROVIDENT
24                                                 IRRIGATION DISTRICT; and PRINCETON-
                                                   CODORA-GLENN IRRIGATION DISTRICT; and
25
                                                   TEHAMA-COLUSA CANAL AUTHORITY
26
27
28

     STIPULATION AND ORDER RE: BRIEFING ON MOTIONS TO DISMISS FIFTH CLAIM                     3
     California Natural Resources Agency et al., v. Ross, et al., Case 1:20-cv-0426-DAD-EPG
           Case 1:20-cv-00426-DAD-EPG Document 128 Filed 06/16/20 Page 4 of 4


 1
                                                     ORDER
 2
             Pursuant to the parties’ Stipulation, the Court hereby orders CNRA is limited to one 35
 3
     page response brief on the motions to dismiss the CESA claim, due June 30, 2020, and any reply
 4   briefs are limited to 30 pages collectively, due July 14, 2020.
 5
 6   IT IS SO ORDERED.

 7       Dated:     June 16, 2020
 8                                                         UNITED STATES DISTRICT JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND ORDER RE: BRIEFING ON MOTIONS TO DISMISS FIFTH CLAIM                         4
     California Natural Resources Agency et al., v. Ross, et al., Case 1:20-cv-0426-DAD-EPG
